         Case 3:20-cr-00056-GNS Document 6 Filed 06/17/20 Page 1 of 1 PageID #: 12
USDC KYWD - Minute Order (Rev. 11/11)


                                        United States District Court
                                        Western District of Kentucky
                                               at Louisville

UNITED STATES OF AMERICA                                                                          PLAINTIFF

VS.                                                          CRIMINAL ACTION NUMBER: 3:20-MJ-408

VONTREIL BAILEY                                                                                  DEFENDANT

                                                      ORDER

            The above-styled case came before the Honorable Regina S. Edwards, United States Magistrate
Judge, on June 16, 2020 to conduct a combined preliminary and detention hearing by video.
            APPEARANCES

            For the United States:        Frank E. Dahl, III, Assistant United States Attorney

            For the defendant:            Defendant Vontreil Bailey - Present by video from the Oldham
                                          County Jail
                                          Chastity R. Beyl, Assistant Federal Defender - Present by video

            Court Reporter:               Dena Legg

            The defendant, through counsel, having waived her right to a preliminary hearing on the record,
            IT IS HEREBY ORDERED that should the Grand Jury return a true bill, this case is scheduled for
arraignment proceedings on June 23, 2020 at 11:30 a.m. via video conference before the Honorable Regina
S. Edwards, United States Magistrate Judge.
            The Court having heard sworn witness testimony and arguments from counsel as to the matter of
detention and for the reasons fully stated on the record,
            IT IS FURTHER ORDERED that the defendant is released on an unsecured bond in the amount
of $2,500.00 with conditions pending further order of the Court.
            This 16th day of June, 2020          ENTERED BY ORDER OF THE COURT:
                                                 REGINA S. EDWARDS
                                                 UNITED STATES MAGISTRATE JUDGE
                                                 VANESSA L. ARMSTRONG, CLERK
                                                 BY: s/ Ashley Henry - Deputy Clerk

Copies: U.S. Attorney
        U.S. Probation
        Counsel for Defendant

    |35C
